Citation Nr: 1014307	
Decision Date: 04/15/10    Archive Date: 04/29/10

DOCKET NO.  07-07 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an effective date prior to March 9, 2004, for 
the grant of a 100 percent rating for paranoid schizophrenia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel




INTRODUCTION

The Veteran had active military service from August 1948 to 
July 1949.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2004 rating decision of the Chicago, 
Illinois, Regional Office (RO) of the Department of Veterans 
Affairs (VA) that granted a 100 percent rating for paranoid 
schizophrenia, effective March 9, 2004.  In a September 2005 
rating decision, the RO denied an earlier effective date.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's claim for an increased rating for his 
service-connected paranoid schizophrenia was received by the 
RO on March 9, 2004.  

2.  The clinical records do not establish that the Veteran 
met the criteria for a 100 percent rating for paranoid 
schizophrenia during the one-year period prior to his 
March 9, 2004 claim.  


CONCLUSION OF LAW

The criteria for an effective date prior to March 9, 2004, 
for the grant of a 100 percent rating for paranoid 
schizophrenia, have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107, 5110 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.159, 3.321, 3.400, 4.130, Diagnostic Code 9203 (2009).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the claimant in the 
development of a claim. VA regulations for the implementation 
of VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2009).

The notice requirements of VCAA require VA to notify the 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  The 
requirements apply to all five elements of a service 
connection claim:  veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

Such notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of the VCAA 
notice is harmless if the defect is not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule).  

In a May 2004 letter, issued prior to the decision appealed, 
the Veteran was provided notice regarding what information 
and evidence is needed to substantiate the claim for an 
increased rating, as well as what information and evidence 
must be submitted by the Veteran, what information and 
evidence will be obtained by VA, and the need to advise VA of 
or submit any further medical evidence relevant to the claim.  
In a March 2006 letter, issued after the decision appealed, 
he was advised of how disability ratings and effective dates 
are assigned.  

The Board notes that the Veteran's appeal of the effective 
date assigned for the grant of the increased rating is a 
downstream issue, and additional VCAA notice is not required.  
See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); 
Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Nevertheless, 
in a July 2005 letter, the Veteran was advised of what 
evidence was necessary to support his claim for an earlier 
effective date.  The Board also observes the Court's holding 
in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), which 
focuses on VCAA notice requirements in an increased rating 
case.  However, this case was recently overturned in part by 
the Federal Circuit.  See Vazquez-Flores v. Shinseki, No. 08- 
7150 (Fed. Cir. Sep. 4, 2009).  Hence, it need not be further 
discussed in this decision.  

Additionally, the Board finds that any deficiency with 
respect to the timing of the notices provided is harmless.  
The notices discussed above fully complied with the 
requirements of 38 U.S.C.A. § 5103, 5103A and 38 C.F.R. § 
3.159, and the Veteran and his representative were fully 
informed of the evidence which had been obtained in support 
of the appeal.  Moreover, following the notice, the RO 
readjudicated the appeal in the January 2007 Statement of the 
Case.  Thus, the Board concludes that there is no prejudice 
to the Veteran due to any defect in the timing of the notices 
provided.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as in a 
statement of the case or a supplemental statement of the case 
is sufficient to cure a timing defect).  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran, which includes his VA and private medical records, 
the May 2004 VA examination report, and his written 
statements.  The Board finds that the Veteran and his 
representative have been accorded the opportunity to present 
evidence and argument in support of the issue addressed in 
this decision.  Furthermore, the facts alleged as proving the 
claim pertain to records which are already in the file.  
Neither the Veteran nor his representative has indicated the 
existence of any other evidence not already contained in the 
claims file that might be relevant to this appeal.  

Thus, the Board finds that all relevant data has been 
obtained for determining the merits of the appeal and no 
reasonable possibility exists that any further notice or 
assistance would aid him in substantiating his claim.  See 
38 U.S.C.A. § 5103A West 2002); Wensch v. Principi, 15 Vet. 
App. 362, 368 (2001); 38 C.F.R. § 3.159(c) (2009).  

Analysis

The assignment of effective dates of awards is governed by 
38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  In general, the 
effective date for an increase will be the date of receipt of 
claim, or date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110; 38 C.F.R. § 3.400(o)(1).  For an increase in 
disability compensation, the effective date will be the 
earliest date as of which it is factually ascertainable that 
an increase in disability had occurred if claim is received 
within one year from such date otherwise, date of receipt of 
claim.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(o)(2).  

The Veteran filed a claim for an increased rating for his 
service-connected paranoid schizophrenia that was received by 
the RO on March 9, 2004.  He was afforded a VA examination in 
May 2004; and the examiner concluded at that time that the 
Veteran was totally impaired for an industrial setting due to 
his psychiatric disability.  His symptoms included insomnia, 
nightmares, intrusive thoughts, decreased concentration and 
memory, hypervigilance, anhedonia, a desire to isolate, 
anxiety, depression, irritability, and periodic suicidal and 
homicidal ideation.  Based on those findings, the RO 
concluded that the Veteran met the criteria for a 100 percent 
rating, effective from the date of his claim, March 9, 2004, 
in accordance with 38 C.F.R. § 3.400(o).  See 38 U.S.C.A. 
§§ 1155; 38 C.F.R. §§ 3.321, 4.130, Diagnostic Code 9203.  
Under the facts presented here, the Board finds that that is 
the earliest effective date that may be assigned.  

There is no earlier document in the claims file that may be 
construed as either a formal or informal claim for an 
increased rating for the Veteran's service-connected 
psychiatric disability filed prior to March 9, 2004.  In 
fact, in a June 1991 decision, the Board denied the Veteran's 
claim for a rating in excess of 30 percent for his 
psychiatric disability.  The Veteran did not appeal this 
decision; hence, it became final.  See 38 U.S.C.A. § 7104 
(West 2002); 38 C.F.R. § 20.1100 (2009).  With the exception 
of claims for school benefits for his children and documents 
related to the confirmation of his dependents, there is no 
correspondence from the Veteran dated during the time period 
from June 1991 to March 9, 2004 that could be construed as a 
claim for increased disability compensation benefits for his 
service-connected psychiatric disability.  

Additionally, VA and private treatment records dated during 
the one-year period prior to the Veteran's March 9, 2004 
claim for an increased rating do not show that he met the 
criteria for a 100 percent rating.  See 38 U.S.C.A. §§ 1155; 
38 C.F.R. §§ 3.321, 4.130, Diagnostic Code 9203.  To warrant 
a 100 percent disability rating, the evidence must reflect 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  See 
38 C.F.R. § 4.130, Diagnostic Code 9203 (2009).  However, the 
VA and private medical records document treatment for mainly 
other disabilities, not his mental disability.  The earliest 
clinical evidence clearly denoting that the Veteran's 
paranoid schizophrenia met the criteria for a 100 percent 
rating was the May 2004 VA examination report, which was 
completed after he filed his claim.  Consequently, March 9, 
2004, i.e., the date his claim was received, is the earliest 
effective date that may be assigned for his 100 percent 
rating for paranoid schizophrenia.  

To the extent that the Veteran and his representative assert 
that the Veteran is entitled to an effective date from the 
date of his initial claim for benefits, and that his rating 
should not have been reduced at all during the intervening 
years, the Board again points out that a previous claim for a 
rating in excess of 30 percent for the disability was denied 
by the Board in a June 1991 decision.  This decision was not 
appealed to the United States Court of Appeals for Veterans 
Claims (Court).  Hence, it is final.  38 U.S.C.A. § 7104 
(West 2002).  The Court has clearly held that there is no 
basis in VA law for a freestanding earlier effective date 
claim in matters addressed in a final decision.  Rather, when 
a decision is final, only a request for a revision premised 
on clear and unmistakable error could result in the 
assignment of earlier effective dates.  See Rudd v. 
Nicholson, 20 Vet. App. 296 (2006).  Consequently, the Board 
concludes that the attempt to overcome finality of the 
Board's June 1991 decision in raising a freestanding claim 
for entitlement to an earlier effective date in conjunction 
with this claim must fail.  


ORDER

An effective date prior to March 9, 2004, for the grant of a 
100 percent rating for paranoid schizophrenia is denied.  



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


